Exhibit 10.1 SHARE EXCHANGE AGREEMENT This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of May 13, 2008, is by and among Certified Technologies Corporation, a Nevada corporation (the “Parent”), Zhaoheng Investment Limited (BVI), a British Virgin Islands corporation (the “Company”), and Guosheng Xu, the sole stockholder of the Company signatory hereto (the “Stockholder”). Each of the parties to this Agreement are individually referred to herein as a “Party” and collectively, as the “Parties.” BACKGROUND The Company has one common share (including any future shares acquired by the Stockholder and any purchase option, call option, right of first refusal, preemptive right, subscription right or any similar right granted to the
